Case 1:20-cv-01980-PKC-SMG Document 1 Filed 04/30/20 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE PAVERS AND ROAD BUILDERS 20 CV _________
 DISTRICT  COUNCIL    WELFARE,    PENSION,
 ANNUITY AND APPRENTICESHIP, and SKILL
 IMPROVEMENT AND SAFETY FUNDS,

                                                  Plaintiffs, COMPLAINT

                           -against-

 SHELBOURNE CONSTRUCTION CORP.,

                                                 Defendant.



         Plaintiffs, by their attorneys, Virginia & Ambinder, LLP, allege as follows:

                                  NATURE OF THE ACTION

         1.     This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer benefit funds through their respective Boards of Trustees, to

collect delinquent employer contributions to employee benefit plans.

                                 JURISDICTION AND VENUE

         2.     This Court has jurisdiction over this action pursuant to Sections 502(e)(1) and (f)

and 515 of ERISA, 29 U.S.C. §§ 1132(e)(1) and (f) and 1145; Section 301 of the LMRA, 29 U.S.C.

§ 185.

         3.     Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. § 185.
Case 1:20-cv-01980-PKC-SMG Document 1 Filed 04/30/20 Page 2 of 9 PageID #: 2



                                        THE PARTIES

       4.      Plaintiffs Trustees of the Pavers and Road Builders District Council Welfare,

Pension, Annuity and Apprenticeship, Skill Improvement and Safety Funds (the “Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated in accordance with Section 302(c) of the LMRA, 29 U.S.C. § 186(c). The Funds are

employee benefit plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and

are administered at 17-20 Whitestone Expressway, Suite 200, Whitestone, New York 11357.

       5.      Upon information and belief, defendant Shelbourne Construction Corp.,

(“Shelbourne”) is a domestic business corporation organized under the laws of the State of New

York, with its principal place of business at 44-02 23rd Street, Ste. 306, Long Island City, New

York 11101 engaged in the construction business. At all relevant times, Shelbourne was an

employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer

in an industry affecting commerce within the meaning of section 501 of the LMRA, 29 U.S.C. §

142.

                                  STATEMENT OF FACTS

The Collective Bargaining Agreement

       6.      At relevant times herein, Shelbourne was a party to, or manifested an intention to

be bound by, a collective bargaining agreement (the “CBA”) with the Highway, Road and Street

Construction Laborers Local Union 1010 (the “Union”).

       7.      The CBA requires Shelbourne to pay specified contributions to the Funds and

related entities on behalf of which the Funds act as collection agents in connection with all work

performed within the trade and geographical jurisdiction of the Union (“Covered Work”).




                                                2
Case 1:20-cv-01980-PKC-SMG Document 1 Filed 04/30/20 Page 3 of 9 PageID #: 3



        8.     Additionally, the CBA requires Shelbourne to forward specified dues check-offs

and other contributions to the Union for each hour of Covered Work performed by Shelbourne’s

employees.

        9.     The CBA also requires that contributions and remittance reports detailing the

number of hours of Covered Work performed by employees are due on or before the 35th day

following the close of the month in which the hours were worked.

        10.    The CBA requires Shelbourne to comply with payroll audits to confirm that it is

complying with its obligations under the CBA.

        11.    Pursuant to the CBA, if an employer fails to pay contributions when due, the

employer is liable to the Funds for interest on the amount of the unpaid contributions at an annual

rate of ten percent (10%).

        12.    Pursuant to the CBA, in the event the Funds are required to employ an attorney to

collect the fringe benefits due and owing, Shelbourne is obligated to pay to the Funds its attorneys'

fees.

        13.    The CBA provides, inter alia, “The Employer is bound by all of the terms and

conditions of the Agreements and Declarations of Trust with respect to the Welfare Fund, Pension

Fund, Training Fund and Annuity Fund, which Agreements and Declaration of Trusts are hereby

made part of this Agreement and are incorporated herein.” (“Trust Agreements”).

        14.    The Trust Agreements provide that in operating and administering the Funds, the

Board of Trustees shall have the power to “establish the policy and rules pursuant to which this

Agreement and Plan are to be operated and administered, including the rules relating to the

collection of contributions and other payments.”




                                                 3
Case 1:20-cv-01980-PKC-SMG Document 1 Filed 04/30/20 Page 4 of 9 PageID #: 4



       15.        Pursuant to the Trust Agreements, the Trustees of the Funds have promulgated a

Policy for Collection of Delinquent Fringe Benefit Contributions (“Collection Policy”).

Accordingly, Shelbourne is bound to the terms of the Collection Policy.

       16.        Article II of the Collection Policy provides that if Shelbourne fails to make

contributions when due, Shelbourne is liable to the Funds for interest on the amount of unpaid

contributions at an annual rate of ten percent (10%), liquidated damages of ten percent (10%) of

the amount of the unpaid contributions, reasonable audit and collections expenses, and attorneys’

fees and costs.

       17.        Section 301 of the LMRA, 29 U.S.C. § 185, authorizes this Court to enforce the

CBA. In addition, Section 515 of ERISA provides that “[e]very employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

Delinquent Reports and Late Payment Interest

       18.        The CBA requires Shelbourne, inter alia, to report to the Funds the number of hours

of Covered Work performed by each employee.

       19.        Shelbourne failed to report the number of hours of Covered Work performed by

each of its employees for the period November 2019 through February 2020. Accordingly,

Shelbourne owes contributions in an unknown amount for the period November 2019 through

February 2020.

       20.        Further, Shelbourne also owes interest on the late payment of contributions for the

period September 2018 through September 2019 in the amount of $1,135.24.




                                                   4
Case 1:20-cv-01980-PKC-SMG Document 1 Filed 04/30/20 Page 5 of 9 PageID #: 5



       21.     Pursuant to the CBA, the documents and instruments governing the Funds, and

Section 502(g)(2) and 515 of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1145, and Section 301 of the

LMRA, 29 U.S.C. § 185, Shelbourne is liable to the Funds for: (1) contributions in an unknown

amount for the period November 2019 through February 2020; (2) interest on the unpaid

contributions at an annual rate of ten percent (10%); (3) liquidated damages of ten percent (10%)

of the principal amount of the delinquency; (4) any additional delinquent benefit contributions,

interest, liquidated damages, and attorneys’ fees determined to be due according to the CBA for

any weeks that are unpaid as of the date judgment is entered and thereafter; (5) all reasonable

attorneys’ fees, expenses, and collections costs incurred by Plaintiffs; and (6) other such legal or

equitable relief the Court deems appropriate.

       22.     With respect to the late payment interest Shelbourne owes in connection with

contributions it paid past the deadline for doing so between September 2018 and September 2019,

pursuant to the CBA, the documents and instruments governing the Funds, and Section 301 of the

LMRA, 29 U.S.C. § 185, the Funds are entitled to recover: (1) late payment interest of $1,135.24;

(2) reasonable attorneys’ fees and collection costs incurred by Plaintiffs in this action; and (3) such

other legal or equitable relief as the Court deems appropriate.

                  FIRST CLAIM FOR RELIEF AGAINST SHELBOURNE
                        Unpaid Contributions Under 29 U.S.C. § 1145

       23.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       24.     Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”




                                                  5
Case 1:20-cv-01980-PKC-SMG Document 1 Filed 04/30/20 Page 6 of 9 PageID #: 6



        25.     The CBA requires that Shelbourne make contributions to Plaintiffs for all Covered

Work it performed.

        26.     Shelbourne owes contributions in an unknown amount for the period November

2019 through February 2020.

        27.     Pursuant to the CBA, the documents and instruments governing the Funds, and

ERISA sections 502(a)(3), 502(g)(2), and 515, 29 U.S.C. §§ 1132(a)(3), (g)(2) and 29 U.S.C. §

1145, Shelbourne is liable to Plaintiffs for: (1) contributions in an unknown amount for the period

November 2019 through February 2020; (2) interest on the delinquent contributions adjudged to

be due and owing at an annual rate of ten percent (10%); (3) liquidated damages in the amount of

ten percent (10%) of the delinquent contributions adjudged to be due and owing; (4) any additional

delinquent benefit contributions, interest, liquidated damages, and attorneys’ fees determined to

be due according to the CBA for any weeks that are unpaid as of the date judgment is entered and

thereafter; (5) reasonable attorneys' fees and costs incurred by Plaintiffs in this action; and (6) such

other legal or equitable relief as the Court deems appropriate.

                SECOND CLAIM FOR RELIEF AGAINST SHELBOURNE
              Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

        28.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

        29.     Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Funds, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.

        30.     Shelbourne violated the terms of the CBA when it failed to timely remit

contributions and reports for the period November 2019 through February 2020.




                                                   6
Case 1:20-cv-01980-PKC-SMG Document 1 Filed 04/30/20 Page 7 of 9 PageID #: 7



       31.     Moreover, Shelbourne also violated the terms of the CBA when it failed to timely

remit all contributions for the period September 2018 through September 2019, thereby incurring

interest charges of $1,135.24

       32.     With respect to the delinquent contributions, pursuant to the CBA, the documents

and instruments governing the Funds, Section 301 of the LMRA, 29 U.S.C. § 185, Shelbourne is

liable to Plaintiffs for: (1) contributions in an unknown amount for the period November 2019

through February 2020; (2) interest on the unpaid contributions at an annual rate of ten percent

(10%); (3) liquidated damages of ten percent (10%) of the principal amount of the delinquency;

(4) any additional delinquent benefit contributions, interest, liquidated damages, and attorneys’

fees determined to be due according to the CBA for any weeks that are unpaid as of the date

judgment is entered and thereafter; (5) all reasonable attorneys’ fees, expenses and costs incurred

by Plaintiffs in prosecuting this suit; and (6) such other legal or equitable relief as the Court deems

appropriate.

       33.     With respect to the late payment interest Shelbourne owes in connection with

contributions it paid past the deadline for doing so between September 2018 and September 2019,

pursuant to the CBA, the documents and instruments governing the Funds, and Section 301 of the

LMRA, 29 U.S.C. § 185, the Funds are entitled to recover: (1) late payment interest of $1,135.24;

(2) reasonable attorneys’ fees and collection costs incurred by Plaintiffs in this action; and (3) such

other legal or equitable relief as the Court deems appropriate.

       34.     As a result of Shelbourne’s violations, Plaintiffs are entitled to damages and other

equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

       WHEREFORE, plaintiffs respectfully request that this Court:




                                                  7
Case 1:20-cv-01980-PKC-SMG Document 1 Filed 04/30/20 Page 8 of 9 PageID #: 8



        i. Award judgment in favor of Plaintiffs and against Shelbourne for its failure to

           timely remit reports and contributions required by the CBA for the period

           November 2019 through February 2020;

        ii. On Plaintiffs’ First Claim for Relief, order Shelbourne to pay Plaintiffs: (1)

           contributions in an unknown amount for the period November 2019 through

           February 2020; (2) interest on the delinquent contributions adjudged to be due and

           owing at an annual rate of ten percent (10%); (3) liquidated damages in the amount

           of ten percent (10%) of the delinquent contributions adjudged to be due and owing;

           (4) any additional delinquent benefit contributions, interest, liquidated damages,

           and attorneys’ fees determined to be due according to the CBA for any weeks that

           are unpaid as of the date judgment is entered and thereafter; (5) reasonable

           attorneys' fees and costs incurred by Plaintiffs in this action; and (6) such other

           legal or equitable relief as the Court deems appropriate;

        iii. On Plaintiffs’ Second Claim for Relief, with respect to the delinquent contributions,

           order Shelbourne to pay Plaintiffs: (1) contributions in an unknown amount for the

           period November 2019 through February 2020; (2) interest on the delinquent

           contributions adjudged to be due and owing at an annual rate of ten percent (10%);

           (3) liquidated damages in the amount of ten percent (10%) of the delinquent

           contributions adjudged to be due and owing; (4) any additional delinquent benefit

           contributions, interest, liquidated damages, and attorneys’ fees determined to be

           due according to the CBA for any weeks that are unpaid as of the date judgment is

           entered and thereafter; (5) reasonable attorneys' fees and costs incurred by Plaintiffs




                                              8
Case 1:20-cv-01980-PKC-SMG Document 1 Filed 04/30/20 Page 9 of 9 PageID #: 9



            in this action; and (6) such other legal or equitable relief as the Court deems

            appropriate;

         iv. On Plaintiffs’ Second Claim for Relief, with respect to the late payment interest

            Shelbourne owes in connection with contributions it paid past the deadline for

            doing so between September 2018 through September 2019, finding that Plaintiffs

            are entitled to recover: (1) late payment interest of $1,135.24; and (2) reasonable

            attorneys’ fees and collection costs incurred by Plaintiffs in this action; and

         v. Award Plaintiffs such other and further relief as the Court may deem just and

            proper.

Dated: New York, New York                                  Respectfully submitted,
       April 30, 2020
                                                           VIRGINIA & AMBINDER, LLP

                                                   By:             /s/
                                                           Adrianna R. Grancio, Esq.
                                                           Charles R. Virginia, Esq.
                                                           40 Broad Street, 7th Floor
                                                           New York, NY 10004
                                                           Tel: (212) 943-9080
                                                           agrancio@vandallp.com
                                                           Attorneys for Plaintiffs




                                              9
